Citation Nr: 1441743	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that due to his service-connected disabilities he is unemployable.  As his service-connected PTSD is currently rated 50 percent and his service-connected tinnitus is currently rated 10 percent, he does not currently meet the 38 C.F.R. § 4.16(a) schedular requirements for a TDIU rating.

On June 2009 VA examination, the examiner noted the Veteran's retirement in 2006, that he avoids crowds and people, is bothered by intrusive thoughts of combat and nightmares, and that he reported poor concentration and some memory loss.  The examiner concluded that these symptoms would make it "very difficult" for him to engage in gainful employment. 

On October 2010 VA PTSD examination, the Veteran denied suicidal and homicidal ideation.  The Veteran reported having retired from his employment in 2006 due to irritability and interpersonal difficulties.  The examiner opined that while not totally socially and occupationally disabled, the Veteran experienced deficiencies in the areas of thinking, family relations, work, and mood.  A January 2011 addendum opinion indicated that the Veteran had a moderate degree of occupational impairment due to his difficulty with low frustration tolerance, rigidity, and the interaction with co-workers. 

On his notice of disagreement (NOD) and substantive appeal, the Veteran noted that while he did not disclose suicidal and homicidal ideation at the time of the October 2010 VA examination, he experienced these symptoms and it was because of these symptoms that he stopped working in 2006. 

Given the discrepancies between the opinions of the June 2009 and October 2010 VA examiners regarding the Veteran's employability, as well as the statement from the Veteran of undisclosed symptomatology related to his PTSD, there does not appear to be a complete and accurate record on which to resolve the issue of TDIU.  Given the Veteran's allegations that the October 2010 VA examination was inadequate (albeit due to his own non-disclosure), another VA examination to assess the current severity of his PTSD and its effect on the Veteran's ability to secure gainful employment is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination. 

The examiner should offer an opinion on the impact of the Veteran's service connection disabilities (PTSD and tinnitus) on his ability to engage in substantially gainful employment, taking into consideration: (a) the Veteran's statements indicating suicidal and homicidal ideation; (b) his occupational history including employment as a laborer, delivery driver, and parts supplier; (c) his highest completed education level (high school).  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

2.  The RO should arrange for any further development indicated and then should readjudicate the claim for TDIU, to include extraschedular consideration under 38 C.F.R. § 4.16(b).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M .C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


